 Case 1:21-cv-00129-LPS Document 21 Filed 04/09/21 Page 1 of 2 PageID #: 391




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

 REPUTATION.COM, INC.,                             )
                                                   )
                        Plaintiff,                 )
                                                   )
                 v.                                ) C.A. No. 21-129 (LPS) (CJB)
                                                   )
 BIRDEYE, INC.,                                    )
                                                   )
                        Defendant.                 )



        DEFENDANT BIRDEYE, INC.’S RULE 12(b)(6) MOTION TO DISMISS
        FOR LACK OF PATENT-ELIGIBLE SUBJECT MATTER AND FOR AN
             EXPEDITED HEARING ON THE MOTION TO DISMISS

       Pursuant to Federal Rule of Civil Procedure 12(b)(6) and the Court’s inherent authority to

manage its docket, Defendant Birdeye, Inc. moves to dismiss the Complaint because the patents-

in-suit fail to claim patent-eligible subject matter and for an expedited hearing on this motion.

The grounds for this motion are set forth in Defendant’s Opening Brief, submitted herewith.


                                                    MORRIS, NICHOLS, ARSHT &TUNNELL LLP

 OF COUNSEL:                                        /s/ Michael Flynn
                                                    _____________________________________
 Stephen R. Smith                                   Michael Flynn (#5333)
 Samuel K. Whitt                                    1201 North Market Street
 COOLEY LLP                                         P.O. Box 1347
 1299 Pennsylvania Avenue, NW, Suite 700            Wilmington, DE 19899
 Washington, DC 20004-2400                          (302) 658-9200
 (202) 842-7800                                     mflynn@morrisnichols.com

 Deepa Kannappan                                    Attorneys for Defendant
 COOLEY LLP
 3175 Hanover Street
 Palo Alto, CA 94304-1130
 (650) 843-5673

 April 9, 2021
 Case 1:21-cv-00129-LPS Document 21 Filed 04/09/21 Page 2 of 2 PageID #: 392




                                CERTIFICATE OF SERVICE

       I hereby certify that on April 9, 2021, I caused the foregoing to be electronically filed

with the Clerk of the Court using CM/ECF, which will send notification of such filing to all

registered participants.

       I further certify that I caused copies of the foregoing document to be served on April 9,

2021, upon the following in the manner indicated:

 Stephen J. Kraftschik, Esq.                                            VIA ELECTRONIC MAIL
 POLSINELLI PC
 222 Delaware Avenue, Suite 1101
 Wilmington, DE 19801
 Attorneys for Plaintiff Reputation.com, Inc.

 Taras A. Gracey, Esq.                                                  VIA ELECTRONIC MAIL
 Mark T. Deming, Esq.
 POLSINELLI PC
 150 N. Riverside Plaza, Suite 3000
 Chicago, IL 60606
 Attorneys for Plaintiff Reputation.com, Inc.

 Babak Monajemi, Esq.                                                   VIA ELECTRONIC MAIL
 POLSINELLI PC
 1401 Eye (“I) Street, N.W., Suite 800
 Washington, DC 20005
 Attorneys for Plaintiff Reputation.com, Inc.

                                                     /s/ Michael J. Flynn

                                                     Michael J. Flynn (#5333)
